Pattersost, J. :
This is an appeal from an order at the Special Term quashing a. writ of certiorari obtained by the relator to review the action of the commissioners of taxes and assessments of the city and county of Yew York in assessing for taxation certain real estate of the relatorsitúate in the city of Yew York.
The writ was dismissed upon the ground that the relator did not present to the court by his petition such facts as would authorize a. review of the action of the commissioners; nor to the commissioners on the original application to them such facts as would require-at their hands a reduction of the amount at which they assessed the real estate for the purposes of taxation.
It was decided in the case of The People ex rel. Second Avenue Railroad Co. v. Coleman et al., Commissioners, that in the city and county of Yew York the right to review an assessment for purposes of taxation is confined to the grounds of illegality and overvaluation. The case is reported in 21 Yew York State Reporter, 1Y8, where the opinion of the referee, adopted by the court at General Term, is given in full.
Upon an examination of the record before us we think it clearly appears, both in the petition and in the notice given to the commissioners of faxes and assessments,-that the relator objected to the *414assessed valuation as fixed by the commissioners on the ground of overvaluation, and that it asked for a hearing by the commissioners upon that specific ground and thus brought itself within the provision of the statute which' entitled it to be heard by the ■commissioners.
It is contended by the respondent that sufficient notice of the distinct ground upon which the assessment was' objected to was not given, because there was a failure to state that the property had been assessed at a sum in excess of the amount at which, under ■ordinary circumstances, the real estate would sell. That claim is altogether unfounded. The exact phraseology that “ the sum for which such property, under ordinary circumstances, would sell,” is not used in the notice nor in the petition, but there is no requirement of law that any particular phrase or set form of words should be used by a taxpayer in objecting to an excessive assessment. If it is made distinctly to appear that overvaluation is the ground of his-objection, it is immaterial in what language that objection is. expressed. In this case, the words used by the relator in the notice ' to the tax commissioners, and in the petition, are the full and exact equivalent of the phrase which the respondents claim should have been used by the relator. The notification is that the property was assessed at $210,000 more than is in accordance with the marketable .value thereof. That, is a simple statement of the claim that the assessment is $210,000 in excess of the price at which the property would ordinarily sell, for the test of the price at which property will ordinarily sell is the market value, and the two phrases are interchangeable. The right of the relator to have the assessment reviewed is not to be taken away from him upon so narrow a construction, and one that is without even technical merit.
The order appealed from must be reversed, with, costs, and the matter remitted to the Special Term in order that it may be heard upon the merits.
Yah Bruht, P. J., Barrett, Rttmsey and Williams, JJ., concurred.
Order reversed, with costs, and proceedings remitted to Special Term to be heard upon the merits. :